Citation Nr: 0709763	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-27 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1990 to May 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In June 2006 the veteran testified at a videoconference Board 
hearing.  In June 2006 the veteran raised additional claims 
of service connection for sinusitis and flat feet and the 
Board hereby refers these matters to the RO for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records showed that the veteran had a right 
cryptorchid testicle and in April 1991 underwent a right 
radical orchiectomy and placement of right testicular 
prosthesis.  The veteran claims his disorder was aggravated 
by service.

For purposes of this case, the Board notes that congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel 
has held, however, that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  VAOPGCPREC 82-90.  According to the VA 
General Counsel's opinion, however, a congenital defect can 
be subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.

Under the circumstances of this case a VA examination and 
opinion is necessary to determine the veteran's current 
disability and explain whether the veteran's right 
cryptorchid testicle was a congenital disease or defect.  If 
it was the latter the examiner should comment whether it 
could have been subjected to a superimposed disease or injury 
in service, and if it was the former, whether it was 
aggravated by service and if any increase in the disability 
was not due to the natural progress of the preexisting 
condition.  

Accordingly, the case is REMANDED for the following:

1.	The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his current 
genitourinary disorder.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any 
special test findings should be clearly 
reported.  After reviewing the claims 
file (to specifically include service 
medical records) and examining the 
veteran, the examiner should provide an 
assessment of the current disorder and 
make the following determinations:  
whether the veteran's right cryptorchid 
testicle was a congenital disease or 
defect.  If it was the latter the 
examiner should comment whether it is at 
least as likely as not that it could 
have been subjected to a superimposed 
disease or injury in service, and if it 
was the former, whether it is at least 
as likely as not that it was aggravated 
by service and any increase in the 
disability was not due to the natural 
progress of the preexisting condition.  

2.  After completion of the above and 
any other development deemed necessary, 
the RO should review the expanded 
record and determine if the benefit 
sought can be granted.  Unless the 
benefit sought is granted, the veteran 
should be furnished an appropriate 
supplemental statement of the case be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




